Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks filed 5/13/2021 have been considered by the Examiner.
Claims 80-82, 92-93, 98, and 103 are amended. No claims are newly added or canceled. Claims 80-82, 84-85, 88-93, 95, 97-100, 102-103, 105, and 107 are pending in the present application and an action on the merits follows. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 95 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 95 recites the limitation “wherein the clinical parameters…”  There is insufficient antecedent basis for this limitation in the claim because parent claim 80 recites “at least one clinical parameter.” For the purpose of examination, Examiner interprets this limitation to read as “wherein the at least one clinical parameter 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 95 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 95 recites “wherein the clinical parameters (interpreted as “the at least one clinical parameter” per the rejection  are selected from the group consisting of: US Ser. No. 15/617,899 Docket No. 2020.012.US 1Page 5 (1) age; (2) gender; (3) smoking status; (4) number of pack years; (5) symptoms; (6) family history of cancer; (7) concomitant illnesses; (8) number of nodules; (9) size of nodules; and (10) imaging data.” Parent claim 80, however, recites “at least one clinical parameter selected from age, gender and smoking status.” Thus, claim 95 is broader than parent claim 80. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 80-82, 84-85, 88-93, 95, 98-100, 102-103, 105, and 107 are rejected under 35 U.S.C. 103 as being unpatentable over Farooq (U.S. Patent Application Publication No. 20140095201) in view of Borgia (U.S. Patent Application Publication No. 20140274772), Lebowitz (U.S. Patent Application Publication No. 20130196868), and Adami (“Cancer risk in patients with diabetes mellitus”).
Regarding claim 80, Farooq teaches a computer implemented method of training a machine learning system to generate a classifier for use to identify a patient likely to have cancer, the method comprising:  
storing a set of data comprising a plurality of retrospective patient records, each retrospective patient record including a plurality of parameters and corresponding values for each patient included in the retrospective patient records [P 12, 45-46, 57-58] (Farooq teaches storing data for a plurality of patients, wherein the data includes medical records comprising multiple variables or factors with corresponding values; one of ordinary skill in the art would understand that medical records are a collection of documentation for a patient’s medical history, and thus are retrospective), and 
a diagnostic indicator indicating whether or not the patient included in the retrospective patient records has been diagnosed with a specific cancer type [P 69, 142] (Farooq teaches that the data may include true/false indications regarding occurrence of cancer in a patient, and that the cancer type may be liver cancer), 
selecting a subset of the plurality of parameters for inputs into the machine learning system, wherein the subset consists of at least one clinical parameter selected from age, gender, and smoking status [P 52, 65, 68, 73-77, 127-132] (Farooq teaches mining data of a specific patient to obtain determinative variables, the specific patient data being interpreted as a subset of the collection of ; 
generating the classifier wherein the machine learning system is trained based on the training data and the subset of inputs [P 66-67] (Farooq teaches generating classifiers from training data and patient-specific data, which is interpreted as the subset of inputs), 
wherein each input has an associated weight [P 73] (Farooq teaches that the input variables are weighted); and 
whereby the machine learning system is trained to generate the classifier [P 65-69] (Farooq teaches generating a machine-trained classifier).
Farooq may not explicitly teach:
a panel of at least two different biomarkers selected from AFP, CA125, CA 15-3, CA 19-19, CEA, CYFRA 21-1, HE-4, NSE, Pro-GRP, PSA, SCC, anti-Cyclin E2, anti-MAPKAPK3, anti-NY-ESO-1, and anti- p53, and
randomly partitioning the set of data into training data and validation data; 
wherein the classifier is trained with a sensitivity and a specificity each of at least 70%, for correct classification of the patient as likely to have cancer or not, 
However, Borgia teaches:
a panel of at least two different biomarkers selected from AFP, CA125, CA 15-3, CA 19-19, CEA, CYFRA 21-1, HE-4, NSE, Pro-GRP, PSA, SCC, anti-Cyclin E2, anti-MAPKAPK3, anti-NY-ESO-1, and anti- p53,   [Abstract] (Borgia teaches using a panel of at least two biomarkers in assessing risk of cancer and that the biomarkers may include CA-125 and CYFRA 21-1) and
randomly partitioning the set of data into training data and validation data [P 28] (Borgia teaches that training data is randomly selected from the full set of data; Borgia teaches that the rest of the data is used to test the algorithm, and thus is being interpreted as validation data); 
wherein the classifier is trained with a sensitivity and a specificity each of at least 70%, for correct classification of the patient as likely to have cancer or not [P 27-29, 36, 45, Abstract] (Borgia teaches utilizing cut-points for sensitivity and specificity of an ROC curve in evaluating patient classifications; Borgia also teaches in P 45 that the sensitivity may be 73.3% and the corresponding specificity may be 93.3%),
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Biomarker panel for detecting lung cancer as taught by Borgia within the Leveraging public health data for prediction and prevention of adverse events as taught by Farooq with the motivation of incorporating the use of biomarkers and classifier quality standards thus improving efficacy and cost-effectiveness of risk prediction [Borgia, P 5].
	Farooq and Borgia may not explicitly teach:
wherein at least five different cancer types are represent in the set of data; 
wherein the classifier, when used with individual patient data, generates a composite algorithm value that is converted to a positive predictive value (PPV) using the set of data comprising a plurality of retrospective patient records from more than 20,000 patients that assigns a risk of having cancer for that patient,
However, Lebowitz teaches:
wherein at least five different cancer types are represented in the set of data [P 50, 157]  (Lebowitz teaches that the data may include various types of lung cancers as well as prostate, breast, and colorectal cancer); 
wherein the classifier, when used with individual patient data, generates a composite algorithm value that is converted to a positive predictive value (PPV) using the set of data comprising a plurality of retrospective patient records that assigns a risk of having cancer for that patient [P 58, 175] (Lebowitz teaches calculating a positive predictive value using retrospective cohort data with assigned risk categories).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Methods and algorithms for aiding in the detection of cancer as taught by Lebowitz with the method taught by Farooq and Borgia with the motivation of improving cancer risk prediction [Lebowitz, P 135].
Farooq, Borgia, and Lebowitz may not explicitly teach:
from more than 20,000 patients
However, Adami teaches:
from more than 20,000 patients [abstract] (Adami teaches a cohort of 51,008 patients)
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the number of patients as taught by Adami with the method taught by Farooq, Borgia, and Lebowitz with the motivation of increasing the sample size thereby making the trained model/classifier more granular and accurate.
Regarding claim 81, Farooq, Borgia, Lebowitz, and Adami teach the computer implemented method of claim 80, further comprising 
iteratively regenerating the classifier when the classifier does not meet the predetermined ROC statistic, by using a different subset of inputs and/or by adjusting the associated weights of the inputs until the regenerated classifier meets a predetermined ROC statistic [P 28-29, 36] (Borgia teaches choosing optimal biomarkers panels, which are being combined with the subset of inputs taught above, .  US Ser. No. 15/617,899  Attorney Docket No. 2020.012.US1  
Obviousness for combining the teaching of Farooq, Borgia, Lebowitz, and Adami is discussed above for claim 80 and is incorporated herein.
Regarding claim 82, Farooq, Borgia, Lebowitz, and Adami teach the computer implemented method of claim 80, further comprising generating a static configuration of the classifier when the machine learning system meets a predetermined ROC statistic [P 28-29, 36] (Borgia teaches choosing optimal biomarkers panels based on ROC, sensitivity, and specificity of the generated random forests, the random forest resulting in the optimal panel being utilized in the subject-specific analysis and thus being considered the static configuration).  
Obviousness for combining the teaching of Farooq, Borgia, Lebowitz, and Adami is discussed above for claim 80 and is incorporated herein.
Regarding claim 84, Farooq, Borgia, Lebowitz, and Adami teach the computer implemented method of claim 82, further comprising: 
configuring a computing device accessible by a user with the static classifier [P 29] (Borgia teaches that the resultant classifier is displayed, which may be combined with the devices taught by Farooq in P 121); 
entering values for the subset of the plurality of parameters corresponding to the patient into the computing device [P 30, 85, 121] (Farooq teaches a user entering data relevant to the prediction); and 
classifying, using the static classifier, the patient into a category indicative of a likelihood of having cancer or into another category indicative of a likelihood of not having cancer [P 37-38, 82] (Farooq teaches that the classifier is used is outputting a risk category).  

Regarding claim 85, Farooq, Borgia, Lebowitz, and Adami teach the computer implemented method of claim 84, wherein the category indicative of a likelihood of having cancer is further categorized into quantitative groups [P 27] (Farooq teaches classifying people by returning scores indicative of risk).  	
Regarding claim 88, Farooq, Borgia, Lebowitz, and Adami teach the computer implemented method of claim 85, wherein the quantitative groups are provided to the user as a percentage, multiplier value, composite score or risk score for the likelihood of having cancer [P 27] (Farooq teaches classifying people by returning scores indicative of risk).  
Regarding claim 89, Farooq, Borgia, Lebowitz, and Adami teach the computer implemented method of claim 84, further comprising providing a notification to the user recommending diagnostic testing when the patient is classified into the category indicative of a likelihood of having cancer [P 90-92, 95] (Farooq teaches providing the user recommendations based on the determined risk, the recommendations including order, lab tests, etc. to verify the risk; Farooq also teaches that this may be done via text, email, etc.).  
Regarding claim 90, -- Farooq, Borgia, Lebowitz, and Adami teach the computer implemented method of claim 89, wherein the diagnostic testing is radiographic screening [P 5, 42] (Borgia teaches the diagnostic recommendations may include LDCT imaging).
Obviousness for combining the teaching of Farooq, Borgia, Lebowitz, and Adami is discussed above for claim 80 and is incorporated herein.
Regarding claim 91, Farooq, Borgia, Lebowitz, and Adami teach the computer implemented method of claim 89, further comprising:  US Ser. No. 15/617,899 
(1) obtaining test results from the diagnostic testing which confirm or deny the presence of cancer [P 29, 92] (Farooq teaches gathering new test results, which is done to verify system outputs as described in P 92);
(2) incorporating the test results into the training data for further training of the machine learning system [P 29, 64] (Farooq teaches updating predictions based on new lab tests, wherein the predication are made via machine learning as discussed above); and 
(3) generating an improved classifier by the machine learning system [P 78-79] (Farooq teaches the classifier providing the prediction, and that the predication may be updated with new information).  
Regarding claim 92, Farooq, Borgia, Lebowitz, and Adami teach the computer implemented method of claim 80, wherein the panel of biomarkers is selected from the group consisting of: CA125, CA 15-3, CA 19-19, CEA, CYFRA 21-1, Pro-GRP, PSA, and SCC. [Abstract] (Borgia teaches CA-125 and CYFRA 21-1).  
Obviousness for combining the teaching of Farooq, Borgia, Lebowitz, and Adami is discussed above for claim 80 and is incorporated herein.
Regarding claim 93, Farooq, Borgia, Lebowitz, and Adami teach the computer implemented method of claim 80, wherein the panel of biomarkers includes any three, any four, any five, or any six biomarkers [Abstract] (Borgia teaches the use of at least two biomarkers, which includes three, four, five, or six biomarkers).  
Obviousness for combining the teaching of Farooq, Borgia, Lebowitz, and Adami is discussed above for claim 80 and is incorporated herein.
Regarding claim 95, Farooq, Borgia, Lebowitz, and Adami teach the computer implemented method of claim 80, wherein the clinical parameters are selected from the group consisting of: (1) age; (2) gender; (3) smoking status; (4) number of pack years; (5) symptoms; (6) family history of cancer; (7) concomitant illnesses; (8) number of nodules; (9) size of nodules; and (10) imaging data [P 127] (Farooq teaches that factors analyzed may including family history or various types of image data).  
Regarding claim 98, Farooq, Borgia, Lebowitz, and Adami teach the computer implemented method of claim 80, wherein the plurality of parameters further comprises one or more parameters from the group consisting of: (a) patient electronic medical records (EMR); (b) medical literature; (c) images; and (d) geography [P 22] (Farooq teaches that factors analyzed as obtained from EMR systems).  
Regarding claim 99, Farooq, Borgia, Lebowitz, and Adami teach the computer implemented method of claim 80, wherein the classifier is a neural net, a support vector machine, a decision tree, a random forest, a neural network, or a deep learning neural network [P 67] (Farooq teaches that the classifier may be a neural network).  
Regarding claim 100, the computer implemented method of claim 99, wherein the neural net has any one or more of the following features: (1) at least two hidden layers; (2) at least two outputs, with a first output indicating that lung cancer is likely and a second output indicating that lung cancer is not likely; and (3) 20-30 nodes, Examiner has applied art to the “or” limitation of “neural network” in parent claim 99. Therefore, the art shows the classifier being a neural network, but it is not necessary for the art to show a neural net. Accordingly, any further limitations relating to the neural net are not given patentable weight because the examiner applied art to the neural network. See MPEP 2111.04.  
Regarding claim 102, Farooq, Borgia, Lebowitz, and Adami teach the computer implemented method of claim 80, wherein the classifier has a specificity of at least 80% [P 45] (Borgia teaches a specificity of 93.3%).  
Obviousness for combining the teaching of Farooq, Borgia, Lebowitz, and Adami is discussed above for claim 80 and is incorporated herein.
Regarding claim 103, Farooq, Borgia, Lebowitz, and Adami teach the computer implemented method of claim 102, wherein the classifier has a sensitivity of at least 80% [P 7] (Borgia teaches a sensitivity of 100%).  
Obviousness for combining the teaching of Farooq, Borgia, Lebowitz, and Adami is discussed above for claim 80 and is incorporated herein.
Regarding claim 105, Farooq, Borgia, Lebowitz, and Adami teach the computer implemented method of claim 80, wherein the cancer is selected from the group consisting of: breast cancer, bile duct cancer, bone cancer, cervical cancer, colon cancer, colorectal cancer, gallbladder cancer, kidney cancer, liver or hepatocellular cancer, lobular carcinoma, lung cancer, melanoma, ovarian cancer, pancreatic cancer, prostate cancer, skin cancer, and testicular cancer [Abstract] (Borgia teaches determining a patient’s risk for lung cancer).  
Obviousness for combining the teaching of Farooq, Borgia, Lebowitz, and Adami is discussed above for claim 80 and is incorporated herein.
Regarding claim 107, Farooq, Borgia, Lebowitz, and Adami teach a computer implemented method of claim 80: 
measuring the values of the panel of biomarkers in a sample from a subject patient [Abstract] (Borgia teaches measuring a panel of biomarkers in a biological sample of a subject);
 obtaining clinical parameters from the subject patient [P 29, 33, 57-58] (Farooq teaches obtaining variables and corresponding values for medical records and other sources, these being considered clinical parameters); 
utilizing the classifier generated and trained by the machine learning system to classify the subject patient into a category indicative of a likelihood of having cancer or into another category indicative of a likelihood of not having cancer [P 37-38, 82] (Farooq teaches that the classifier is used is outputting a risk category), 
wherein the classifier comprises a sensitivity of at least 70% and a specificity of at least 80% [P 45] (Borgia teaches a specificity of 93.3% and sensitivity of 73.3%), and 
wherein the classifier is generated and trained using the panel of biomarkers comprising at least two different biomarkers [Abstract] (Borgia teaches using a panel of at least two biomarkers in assessing risk of cancer via classifiers) and 
at least one clinical parameter [P 65, 68, 73-77] (Farooq teaches mining data of a specific patient to obtain determinative variables, which are being considered clinical parameters; Farooq also teaches in P 68 that the system takes into considered multiple patient specific factors); and 
determining when the patient is classified into the category indicating a likelihood of having cancer, and, if so determined, providing a notification to a user for diagnostic testing [P 90-92, 95] (Farooq teaches providing the user with recommendations based on the determined risk, the recommendations including order, lab tests, etc. to verify the risk; Farooq also teaches that this may be done via text, email, etc.).
Obviousness for combining the teaching of Farooq, Borgia, Lebowitz, and Adami is discussed above for claim 80 and is incorporated herein.

Claim 97 is rejected under 35 U.S.C. 103 as being unpatentable over Farooq (U.S. Patent Application Publication No. 20140095201), Borgia (U.S. Patent Application Publication No. 20140274772), Lebowitz (U.S. Patent Application Publication No. 20130196868), and Adami (“Cancer risk in patients with diabetes mellitus”) as applied to claim 80 above, and further in view of Lokshin (U.S. Patent Application Publication No. 20050069963).
Regarding claim 97, Farooq, Borgia, Lebowitz, and Adami may not explicitly teach the computer implemented method of claim 80, further comprising an input to the machine learning system corresponding to the biomarker velocity, wherein the biomarker velocity is determined by: (1) obtaining serial values for at least one of the at least two different biomarkers from the patient; and (2) determining a biomarker velocity for the at least one of the at least two different biomarkers based upon the serial values.  
However, Lokshin teaches the computer implemented method of claim 80, further comprising an input to the machine learning system corresponding to the biomarker velocity, wherein the biomarker velocity is determined by: (1) obtaining serial values for at least one of the at least two different biomarkers from the patient; and (2) determining a biomarker velocity for the at least one of the at least two different biomarkers based upon the serial values [P 39, 94] (Lokshin teaches diagnosis of cancer based on biomarker velocity, the velocity determined from longitudinal data of concentration in a patient’s blood over time, which is being interpreted as serial values).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Multifactorial assay for cancer detection as taught by Lokshin with the method taught by Farooq, Borgia, Lebowitz, and Adami with the motivation of analyzing changes in biomarker concentrations over time, thus improving early detection or predictions of cancer and increasing survival rates [Lokshin P 5-6, 10, 15].
Response to Arguments
Applicant’s Remarks filed 5/13/2021 have been fully consider by the Examiner. Applicant’s Remarks will be addressed herein below in the order they appear in the response field 5/12/2021.

35 USC 103 Arguments
3.	Regarding Applicant’s remarks that Farooq and Borgia do not teach the claims as amended [Applicant Remarks Pg. 8-9], Examiner respectfully submits that the amended claims are now rejected over Farooq in view of Borgia, newly referenced Lebowitz (U.S. Patent Application Publication No. 20130196868), and newly referenced Adami (“Cancer risk in patients with diabetes mellitus”). Regarding the amendments, Examiner relies on Farooq to teach at least one clinical parameter selected from age, gender, and smoking states because Farooq teaches in P 53 and 68 that the patient information includes age. Examiner relies on Borgia to teach a biomarker panel of at least two different biomarkers selected from the list provided by the claim [Borgia, abstract] and a sensitivity and specificity of at least 70% each [P 45].  Examiner relies on Lebowitz to teach the data comprises at least five different cancer types [P 50, 157] and the newly added wherein the classifier limitation [P 58, 175]. Finally, Examiner relies on Adami (“Cancer risk in patients with diabetes mellitus”) to teach data comprising more than 20,000 patients. Thus, the combination of Farooq, Borgia, Lebowitz, and Adami teaches the entirety of the amendment independent claim.
It is for at least the reasons discussed above that independent claim 80, as well as its dependent claims, remains rejected under 35 USC 103.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fernandez (U.S. Patent Application Publication No. 20120004854) teaches the use of biomarker panels in classifying patients based presence of cancer, the classification being based on sensitivity and specificity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.F.D./Examiner, Art Unit 3626                   

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626